COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  DANIEL MICHAEL ATHENS,                            §               No. 08-19-00195-CR

                         Appellant,                 §                  Appeal from the

  v.                                                §                346th District Court

  THE STATE OF TEXAS,                               §             of El Paso County, Texas

                         State.                     §                (TC# 20150D01963)

                                               §
                                             ORDER

       On July 18, 2019, Daniel Michael Athens was sentenced to twenty years confinement in

the Texas Department of Criminal Justice. That same day, his counsel of record filed a notice of

appeal to this Court. The El Paso County District Clerk’s Office timely filed the transcript on

August 15, 2019. We have as yet to receive the Court Reporter’s Record, and thus this appeal is

at present “dead in the water” and Mr. Athens, whether justly or not, is still sitting in jail.

       This Court has received seven requests for extension of time to file the reporter’s record

from two different court reporters. The official court reporter for the 346th District Court, Mary

Elizabeth Bonney, filed the first four extensions, citing workload and then a medical procedure as

reason justifying the delay. The last extension filed by Ms. Bonney, dated December 9, 2019, for

the first time stated that another court reporter was involved. Then, this Court began receiving

extension requests from Rebecca Macias, from the Council of Judges, seeking additional time

                                                   1
based on workload. She filed a fifth and sixth extension request, which this Court granted, making

the reporter’s record due on February 19, 2020. With each of her requests, this Court stated that

it would not grant any additional requests for time. Yet she has now (on February 20, 2020) filed

a seventh request that is before us today, seeking another twenty days.

       In the past, this Court has exercised its authority to remand situations like this for a hearing

to have the trial court determine the impediments to obtaining timely records on appeal. We are

aware that some of our sister courts have gone so far as to issue orders to local comptrollers

prohibiting them from issuing paychecks to court reporters until a specified record is filed.

       In this case, we choose to exercise our discretion to grant the request until March 15, 2020,

with the very clear directive that if an eighth extension request is filed, we will take the steps

necessary to insure that the records is filed, and that this appeal can proceed. We also alert Mr.

Athens’s and the State’s counsel, that while the delay in filing the reporter’s record is not their

fault, the delay already built into this appeal will necessitate that we will treat any extensions of

time in the filing their respective briefs in a much more circumspect manner. Being forewarned,

counsel should plan their schedules accordingly.

       IT IS SO ORDERED this 24th day of February, 2020.

                                               PER CURIAM




                                                  2